DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the RCE filed on 12/15/2020. Claims 1- 23 are pending herein; claims 1, 13, 21, & 23 are independent claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
A) Applicant’s arguments, see Remarks Section II, A, page 11 -18, filed 2020/11/30 with respect to the rejection(s) of claim(s) 1, 13, 21, & 23 under 103 have been fully considered and are persuasive in part and non-persuasive in part. 
More specifically, Examiner agrees that Meitl does not clearly states the mobile device 109 directly retrieving “user input settings stored in the memory of the HV AC control”/lighting device. 
However, Examiner respectfully disagrees with Applicant’s argument that states the configuration database 135 is limited to be stored in the remote database 113 therefore Meitl teaches away from adding the amended features of claims 1, 13, 21, and 23 to Klein. This is so because Meitl clearly states:
	[0019], “However, in some implementations, the lighting configuration database is stored locally on the mobile device 109”
	

	Examiner notes applicant additionally argues “What's more, the Office… But step 509 does not mention modifying the default settings via the mobile device” (Remarks, page 18). Examiner also agrees that the step 509 itself does not show the modification; however, such modification are clearly shown and performed by Meitl in step 413 of fig. 4 and associated texts.
Therefore, the outstanding rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of discovery of the new prior art Kuroyama et al. (US 20150017913) and its combination with prior cited arts as shown and elaborated below.

More specifically, Kuroyama remedies the deficiencies of Klein and Mitel because Kuroyama teaches, in part:
[0083], According to the above configuration, the user manipulates the mobile terminal 2 to input the set operation data piece acquisition command, and the user causes the mobile terminal 2 to contact the home electric appliance 1 to which the user is about to register the operation setting (or the user causes the mobile terminal 2 to get close to the home electric appliance 1 to which the user is about to register the operation setting). With this, the home electric appliance 1 to which the user is about to register the operation setting is specified, and the set operation data piece set such that the user manipulates the manipulating portion 11 of the home electric appliance 1 in accordance with a normal procedure is automatically acquired and stored in the mobile terminal 2. With this, the operation setting can be registered in the mobile terminal 2. In addition, the user manipulates the mobile terminal 2 to input the operation setting command, and the user causes the mobile terminal 2 to contact the home electric appliance 1 from which the user is about to call up the operation setting (or the user causes the mobile terminal 2 to get close to the home electric appliance 1 from which the user is about to call up the operation setting). With this, the home electric is automatically transmitted to the specified home electric appliance 1, and the operation defined by the set operation data piece is set. With this, the operation setting registered in the mobile terminal 2 can be called up. Therefore, by causing the mobile terminal 2 to contact the respective home electric appliances 1, the operation setting can be registered in the mobile terminal 2. Thus, the frequently-used operation settings can be easily registered in the home electric appliances 1 in accordance with the same manipulation procedure. Further, by causing the mobile terminal 2 to contact the respective home electric appliances 1, the registered operation setting can be called up. Therefore, the registered operation settings can be easily called up from a plurality of home electric appliances 1 in accordance with the same manipulation procedure.

B) Applicant’s arguments against dependent claim 4 (page 19, “Dependent Claims 2-12, 14-20, and 22”) is fully considered but are moot in view of the new ground of the art rejection as shown below.

Claim Rejections - 35 USC § 103
Claim(s) 1- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20150148963 A1, hereinafter Klein) in view of Meitl et al. (US 20170181254 A1, hereinafter Meitl), and further in view of Kuroyama et al. (US 20150017913 A1, hereinafter Kuroyama). Klein and Meitl are references of the records.

Regarding claim 1 Klein teaches an HVAC system [“the illustrative HVAC system 4”] comprising:  ([0021], figs. 1 -2)
a) at least one HVAC component [“HVAC system 4 of FIG. 1 includes one or more HVAC components 6”] ([0015]); 
1“HVAC controller 18” shown in figs. 1- 3], the HVAC control configured to control the at least one HVAC component according to one or more HVAC system configuration parameters2 [e.g., “update their user profile, …and/or the like”, “operating parameter settings” or other information that user can enter to control the HVAC component 6 directly via the controller 18 or via the EIM 34], the HVAC control including a controller wireless interface [wired or wireless interface, e.g., “HVAC controller 18 may include a communications block 60 having a first communications port 52 for communicating over a first network (e.g. wireless LAN) and a second communications port 56 for communicating over a second network (e.g. WAN or the Internet)”] and a memory [e.g., memory 72] ([0025-0028, 0038]); and 
c) a mobile device [3“wireless devices 62”/ “remote device 62” or “the web server 66” (can also be mobile as can be clear to PHOSITA) shown in fig. 2] the mobile device including a user interface [means to enter data in the device 62, e.g., “a remote user interface for interacting with the HVAC controller 18” of the device 62 wherein the “virtual user interface 108 may provide more advanced capabilities to the user” (para. 0040) or user interface of the server 66] and a mobile wireless interface [network card of the device 62 or the server 66 that allows to exchange data via the first network 54 or second network 58] in wireless communication with the controller wireless interface of the HVAC control, wherein: ([0027 -0028], figs. 2- 4)
the mobile device is configured to display [display screen of figs. 4 – 18 can be shown in the “remote virtual interface 108” and these displayed information can be configuration parameters] the one or more HVAC system configuration parameters on the user interface, receive user input settings [inputs that can be provided to the “remote virtual user interface” by the user to change settings4] for the one or more HVAC system configuration parameters, and wirelessly transmit [figs. 1 -3 show configuration parameters are wirelessly transmitted/exchanged to the controller 18 via either the port 52 or the port 56] the received user input settings for the one or more HVAC system configuration parameters [“operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, configure or setup the HVAC controller, accept software updates and/or the like”] to the controller wireless interface of the HVAC control ([50026-0027, 0037-0038]); and
 the HVAC control is configured to store [“The memory 72 may be used to store any desired information, such as the aforementioned … configuration information, diagnostic limits… and the like”, “user profile may be stored in the memory 72 of the HVAC controller 18”] the received user input settings for the one or more HVAC system configuration parameters in the memory of the HVAC control to control the at least one HVAC component according to the received user input settings for the one or more HVAC system configuration parameters ([0025- 0028, 0044-0045]).
Klein teaches a household appliance [“HVAC controller 18” of figs. 1, 3] that can be remotely controlled and provided user settings [“predetermined operating parameter settings”, “user profile”] by a mobile device 62 via its virtual user interface 108 (that is an additional interface of the local interface 108) ([0044], figs. 2, 4). Furthermore, various data [“diagnostic limits, respond to alerts, update their user profile, view energy usage data, and/or the like”] of the HVAC control/thermostat are retrievable at the virtual user interface of the mobile device 62 ([0038]). Klein additionally teaches of causing to replace [“In any event, when replacing an old HVAC controller with a new one,”] an old HVAC controller/appliance 18 with a replacement HVAC control [thermostat 18] ([0029]).
 However, Klein does not explicitly teach during replacing of the old HVAC control/appliance with new HVAC control/appliance, retrieving of the user settings of the old HVAC control via the mobile device to be applied as default settings in the new replacing HVAC control 18/household appliance. In summary, Klein teaches all features of the claim 1 except:
whereby the received user input settings stored in the memory of the HV AC control are retrievable directly from the memory of the HV AC control via the mobile device and downloadable as default settings directly to a replacement HV AC control via the mobile device, which default settings are selectable, modifiable, and downloadable via the mobile device.
Meitl teaches a system [system of fig. 1A] for controlling operating of the pluralities of household appliances [device 101, e.g., lighting devices 101- 131, figs. 1-2] under control of a mobile device 109 comprising:
a household appliance [one of the “lighting device 101” having a processor 103 and memory 105, and wireless interface 107, analogous to thermostat 18 of Klein because both of them are programmable computing device] that can wirelessly communicate with a mobile device [smart phone 109, analogous to Klein’s device 62], the appliance including a controller wireless interface [interface 107] and a memory [memory 105+ configuration database 135] (fig. 1A – 1B, [0019]);
a mobile device, the mobile device [device 109, wherein “in some implementations, the lighting configuration database [135 of fig. 1B and para. 0026] is stored locally on the mobile device 109”] including a user interface and a mobile wireless interface in wireless communication with the controller wireless interface of the household appliance (fig. 1A- 1B, [0019]);
wherein the household appliance is configured to store the received user input settings [information stored at the device 101 that are sent from the smart phone 109] for the one or more household appliance configuration parameters in the memory of the household appliance to control the at least one household appliance component [actuator of the device 101 shown in fig. 2] according to the received user input settings for the one or more household appliance configuration parameters, whereby the received user input settings stored in the memory of the household appliance are Once the old lighting device is identified, the mobile device 109 accesses the device configuration profile for the old device from the configuration database (step 503)”, wherein the “configuration database” 135 (of figs. 1B, 3) itself can be locally implemented by the mobile device 109 accordance to para. 60019] steps 509 of fig. 5] as default settings for a replacement household appliance via the mobile device, which default settings [“or configuration parameters (e.g., default dim level,”] are selectable [“pre-existing configuration profile is to be used... installer/programmer selects one for use with the new lighting device (step 407)”], modifiable [fig. 4, step 413], and downloadable [“mobile device then uploads the configuration profile from the old device to the new replacement device (step 509)” and/or step 411 of fig. 4] via the mobile device ([005, 0007, 0019, 0028-0032], figs. 4-5).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Meitl in the system of Klein because they both related to utilizing a mobile device to commissioning/replacing/controlling a household appliance, and utilize the technique of Meitl in the system of Klein while replacing its HVAC control/thermostat 18 so that the user input setting including “user profile” (Para. 0044 of Klein) of the old thermostat can be directly loaded into thermostat.  Furthermore, doing so the replacing HVAC control (thermostat) can function in the same manner as previous HVAC control as suggested by Meitl for its household appliance (Para. 005) thereby enhancing user’s satisfaction with new 
Therefore, the combination of Klein and Mitel (not that Klein and Mitel individually) teaches all elements of the claim 1 except:
the mobile device retrieving of “received user input settings stored in the memory of the HV AC control” is directly from the memory of the HVAC control as claimed and shown above with strikethrough emphasis with respect to Meitl’s teaching. Put differently, Klein in view of Mitel does not clearly teach the mobile device can directly receive “user input settings” of the old HVAC control. 
Kuroyama teaches a mobile device [7mobile terminal 2, of figs. 1/7] configured to control pluralities of the household appliances [8home appliance 1] ([0002, 0006, 0041]). Specifically, Kuroyama teaches the household appliance is configured to store the received user input settings for the one or more household appliance configuration parameters in the memory of the household appliance, whereby the received user input settings [“set operation data piece set” or “registered manipulations” or information stored in the operating setting portion 10] stored in the memory of the household appliance are retrievable directly [sending of the data by the appliance 1 to the mobile terminal 2 via the appliance communication portion 14, e.g., S115 of fig. 2] from the memory of the household appliance via the mobile device and downloadable [sending of the data from the mobile terminal to the home appliance, e.g., “Step S370”] as default settings directly to the household appliance via the mobile sending “set operation data piece” back to the appliance again to reutilize them when necessary] via the mobile device (Fig. 2, [0002, 0041, 0083, 0111]). In summary, Kuroyama teaches a mobile phone directly retrieving various default settings stored by the appliance and storing the retrieved settings on the local database/memory so that the setting information can be exchanged between household appliance and a mobile device in future as needed/based on user’s instructions.
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Kuroyama and Klein in view of Mitel because they both related to allowing a mobile phone controlling pluralities of the household appliances, and modify the system of Klein in view of Mitel to allow its mobile device 62 to directly retrieve user input settings currently stored in the appliance/thermostat 52 as in Kuroyama. Doing so the configuration database 135 for the wireless devices 62 (in combination with device 109 of Mitel) can retrieve and store latest and default setting information from the old thermostat 18 which can be applied to the replacing thermostat or the same thermostat  without difficulty or causing the user to memorize the latest settings (Kuroyama, [0023]). Furthermore, Kuroyama teaches details for Klein in view of Mitel about how (i.e., directly receiving the setting information from the HVAC control/appliance that is being replaced and storing in the local configuration database of the mobile device) the setting information of the appliance/HVAC control can be made available for the locally maintained configuration database 135 of the mobile device. Therefore, the combination of Klein, Mitel, and 

Regarding claim 2, Klein further teaches the HVAC system of claim 1, wherein the HVAC control includes a control board and the controller wireless interface includes a short-range wireless communication interface ([0026, 0028], fig. 3).

Regarding claim 3, Klein further teaches the HVAC system of claim 2, wherein the short-range wireless communication interface includes a BLUETOOTH [“ZigBee, REDLINK.TM., Bluetooth, WiFi”] short-range wireless communication interface ([0026]).

Regarding claim 4, the combination (of Klein, Mitel, Kuroyama as in claim 1) further teaches the HVAC system of claim 1, wherein the mobile device [“wireless devices 62” shown in fig. 2 of Klein or device 109 of Mitel] includes at least one of a mobile phone and a tablet computer (Klein, [0026] & Fig. 1 of Mitel), 
wherein the received user input settings stored in the memory of the HVAC control downloadable as default settings directly to the replacement HVAC control via the at least one of the mobile phone and the tablet computer, and wherein the received user input settings are retrievable directly [“accordance with a normal procedure is automatically acquired and stored in the mobile terminal 2” in Kuroyama para. 0083] from the memory of the HVAC control via the at least one of the mobile phone and the tablet computer and without [if the configuration database 135 is implemented in the phone 109, then the retrieving of the data from the remote database are not necessary in Mitel’s system as can be clear to PHOSITA] retrieving the received user input settings from a remote server or the cloud (Mitel, [0019] & Kuroyama, [0083]).
Regarding claim 5, the combination (of Klein, Mitel,& Kuroyama as in claim 1) further teaches the HVAC system of claim 1, wherein the user interface of the mobile device is configured to display [information shown in the “remote virtual user interface” as part of “more options that are displayed may be available for selection by a user through the user interface 108 (local user interface and/or remote virtual user interface”] selection information corresponding (directly/indirectly relates) to each of the one or more HVAC system configuration parameters indicative of (interpreted as not necessarily the actual effects and an explanation is claimed. As long as anything that gives some hints to the user/installer about effects and explanation, the requirement of the claim are met) effects and an explanation [“display a list of available configuration profiles and the installer/programmer selects one for use with the new lighting device (step 407)”. Here the “list of available configuration profiles” can be clearly understood by the installer as an indicative of explanation and impacts] of the impacts of making different selection options for said HV AC system configuration parameters on performance of the HV AC system (Klein, [0041- 0047], Meitl [0028]).

Regarding claim 6, the combination (of Klein, Mitel, & Kuroyama as in claim 1) further teaches the HVAC system of claim 1, wherein:
the display of Klein and Meitl’s mobile phone is capable of displaying information that is selected by the user. PHOSITA knows that when a file is downloaded in a computing device, various file association information such as time/data of the installation, file owner/installer name are automatically loaded. Furthermore, the type of the information (installation data, location, and installer name) being displayed cannot show patentable distinction because they are merely “nonfunctional descriptive material” that do not pertain to the structure of the apparatus, MPEP 2111.05] is configured to receive an installation date, a location [“a location tag identifying a physical location of the lighting device”] and an installer name (Klein, [0038-0039] & Meitl, [0026-0028]);
the mobile device is configured to wireless transmit [sending/uploading the profile data shown in fig. 3 to the new replacing appliance. The type of data, (installation date and installer name) information does not provide patentable distinction as long as the device is capable of sending those data should a user decides to send those data to the new HVAC control] the received installation date, location and installer name to the controller wireless interface of the HV AC control (Klein, [0033], Meitl, [90026, 0032- 0035]); and
the HV AC control is configured to store the received installation date, location and installer name in the memory, whereby the received installation date, location, and 10are usable for future warranty tracking and analysis (Klein, [0033, 0038], Meitl, [0028]).

Regarding claim 7, the combination (of Klein, Mitel, & Kuroyama as in claim 1) further teaches the HVAC system [system of fig. 1 of Klein] of claim 1, further comprising:
a) a wireless air temperature sensor [“equipment interface module (EIM) 34” can wirelessly communicate with mobile device 62 and the thermostat 18. Thus, part of the EIM 34 (e.g., “first temperature sensor 38a”) that measures airflow can be wireless air temperature sensor], b) a wireless coil temperature sensor [part of the EIM 34 that measures supply air flow] and c) a wireless humidity sensor [e.g., “a humidity sensor”], wherein the mobile device [the mobile device 62 of Klein performing of sending setting data as in Meitl for the EIM 34 and humidity sensor] is configured to wirelessly transmit parameter of the wireless air temperature sensor, the wireless coil temperature sensor, and the wireless humidity sensor to the controller wireless interface of the HV AC control ([0021-0023, 0031], Meitl, [0005, 0034]).

Regarding claim 8, the combination (of Klein, Mitel, & Kuroyama as in claim 1) further teaches/suggests the HVAC system of claim 1, wherein the mobile device is configured to wireless transmit a software update [“control algorithm (or portion thereof)” of memory 72 can be updated using the mobile device] to the controller 110025, 0038, 0042], Meitl, [0032]).

Regarding claim 9, the combination (of Klein, Mitel, & Kuroyama as in claim 1) further teaches the HVAC system of claim 1, wherein the HVAC control is configured to wirelessly transmit a fault code [“alerts” can be received at the mobile device so that user can provide “responses to alerts” of Klein and “application running on the mobile device detects an address or other identifiable information from the signal] and operational data [“view energy usage data, and/or the like” of Klein”] to the mobile wireless interface of the mobile device, and the mobile device is configured to display the received fault code and operational data on the user interface, whereby the fault code and the operation data are retrievable from the HVAC control without [Klein is silent on requiring information viewed at the “remote virtual user interface 108” is via blink count or via manual opening] having to manually open the HVAC control and/or without having to count blinks of an LED of the HVAC control (Klein, [0037-0038, 0041], fig. 4 & Meitl, [0026] & [0155] of Kuroyama).

Regarding claim 10, the combination (of Klein, Mitel, & Kuroyama as in claim 1) further teaches the HVAC system of claim 9, wherein the operational data [any data being collected in the display (“remote virtual user interface 108”) of the mobile device via EIM 34 and other sensors of the HVAC system 4] includes flame sense readings over time, air temperature readings over time, coil temperature readings over data of the EIM 34 for supply air], a defrost cycle, a serial number [information of the label shown in fig. 2 of Meitl after it being scanned], a model number, an installation date, runtime data, and a geographical location (Klein, [0021, 0029, 0037-0038, 0041], fig. 4 & Meitl, [0026]).
Regarding claim 11, the combination (of Klein, Mitel, & Kuroyama as in claim 1) further teaches the HVAC system of claim 1, wherein the mobile device is configured to determine a model number identifier of the HV AC control by parsing an image of a label [“a label 203 placed on the exterior of the device housing as shown in FIG. 2.”] of the HVAC control as captured by a camera or by the mobile device receiving the model number identifier of the HVAC control entered into the user interface, and to display installation information corresponding to the HV AC control in response to the determined model number identifier of the HV AC control, and wherein the mobile device is configured to determine a suggested replacement HVAC control based on the determined model number identifier of the HVAC control, and to display the suggested replacement HVAC control on the user interface (Meitl, [0021, 0027, 0030-0031]. When the mobile phone of the Klein is used to take a label of the HVAC control 18 as in Meitl’s fig.2 as part of the replacing of the new device, the combination will teach elements of this claim).

Regarding claim 12, the combination (of Klein, Mitel, & Kuroyama as in claim 1) further teaches the HVAC system of claim 1, wherein the HVAC control is configured to wireless transmit [the thermostat 18 sending its internal data to the other devices including mobile device (Klein, “one or more wire terminals 80a-80d of the I/O block 78 may communicate with another controller, which is in communication… or any other suitable building control device”)] settings of the one or more HVAC system configuration that are currently stored in the memory of the HVAC control to the mobile wireless interface of the mobile device (Klein, Fig. 4, [0029, 0047] & Meitl, [0032]).

Regarding claim 13, rejection discussed for claim 1 are incorporated. Therefore, only in summary, Klein teaches an HVAC system [“illustrative HVAC system 4”] comprising: 
a) at least one HVAC component [“one or more HVAC components 6”] ([0015]);
 b) an HVAC control [“one or more HVAC controllers 18” shown in figs. 1 - 3], the HVAC control configured to control the at least one HVAC component according to one or more HVAC system configuration parameters, the HVAC control including a controller wireless interface [“HVAC controller 18 may include a communications block 60”] and a memory [memory 72] (Fig. 3, [0028]); and
c) a mobile device [“the remote device 62”], the mobile device including a user interface [“the virtual user interface 108 provided by the app”], a means that allows device 62 to exchange data with controller 18 via the network 54 as shown in fig. 2] configured for wireless communication with the controller wireless interface of the HVAC control ([0026- 0027, 0038], figs. 1- 2), wherein: 
(If the device 62 is establishing communication and can exchange data with the thermostat 18, it can also somehow identify the HVAC control 18 as can be clear to PHOSITA); 
the mobile device is configured to cause default settings [“first operating mode” or “second operating mode”] for the one or more HVAC system configuration parameters from a remote server [server 66, wherein “operating modes may be established locally through a user interface, and/or through an external web service and delivered to the HVAC controller via the second network 58”] based on the identified HVAC control to be wirelessly transmitted to the controller wireless interface of the HVAC control ([0043]); and
 the HVAC control is configured to store [“delivered to the HVAC controller via the second network 58 where they may be stored in the memory 72 for reference by the controller 64”] the received settings for the one or more HVAC system configuration parameters in the memory of the HVAC control to control the at least one HVAC component according to the received settings for the one or more HVAC system configuration parameters, 


Meitl teaches a system [system shown in fig. 1A] comprising:
a household appliance [“lighting device 101”, analogous to thermostat 52 of the Klein] and a mobile device [“smart phone 109” having a configuration database 135 (shown in fig. 3) stored locally, para. 0019], the mobile device including a user interface, a camera, and a mobile wireless interface configured for wireless communication with the controller wireless interface [“wireless communication interface 107 for communicating”] of the household appliance, the mobile device is configured to obtain an identity of the household appliance which identity is determined [“the on-site camera can be used to identify the lighting device by scanning label information”] by parsing an image of a label [“a label 203 placed on the exterior of the device”] of the household appliance as captured by the camera or by receiving a model number of the household appliance entered into the user interface ([0021, 0035], fig. 2);
wherein:
the household appliance is configured to store the received settings for the one or more system configuration parameters in the memory of the household appliance to control the at least one household appliance according to the received settings for the one or more system configuration parameters, whereby the received settings stored in the memory of the household appliance are retrievable  via the mobile device and downloadable as default settings directly to a replacement household appliance via the mobile device, which default settings are mobile device then uploads the configuration profile from the old device to the new replacement device (step 509).”] via the mobile device ([005, 0007, 0028-0031]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Meitl in the system of Klein because they both related to utilizing a mobile device to commissioning/replacing/controlling a household appliance, and use the technique of Meitl in the system of Klein to replace its HVAC control so that the user input setting including “user profile” (Para. 0044 of Klein) can be directly loaded into new HVAC control without actually requiring to retrieve from the external server 66. Furthermore, doing so the identifying of the old HVAC control can be quicker while replacing the HVAC control (Para. 005, 0035). This proposed modification can be “Use of known technique to improve similar devices (methods, or products) in the same way” (MPEP 2143 (I)). Therefore, the combination of Klein and Mitel (not the Klein and Mitel individually) teaches all the limitations of the claim 13 except:
whereby the received settings stored in the memory of the HV AC control are retrievable directly from the memory of the HVAC control via the mobile device as shown above with 
Kuroyama teaches a mobile device 2 directly receiving [e.g., S115 of fig. 2] settings stored in the memory of a household appliance 1 and using the received settings to download [e.g., S370 of fig. 3] directly to the household appliance again as fully discussed above in claim 1 (Fig. 1, [0083, 0111]).
., directly receiving the setting information from the HVAC control/appliance that is being replaced and storing in the local configuration database of the mobile device) the setting information of the appliance/HVAC control can be made available for the locally maintained configuration database 135 of the mobile device. Therefore, the combination of Klein, Mitel, and Kuroyama teaches each and every limitation of the claim 13 and renders invention of this claim obvious to PHOSITA. 

Regarding claim 14, the combination (of Klein, Mitel, & Kuroyama as in claim 13) further teaches the HV AC system of claim 13, wherein the label includes at least one of a product label [“a label 203 placed on the exterior” for the thermostat 18 in the combination of Klein and Meitl to quickly identify the thermostat by the mobile device 62 (figs. 2 of Klein)] of the HV AC control and a barcode label of the HV or the barcode label (Figs. 1-3 of Klein & fig. 2 & [0021] of Meitl).

Regarding claim 15, the combination (of Klein, Mitel, & Kuroyama as in claim 13) further teaches the HVAC system of claim 13, wherein the received user input settings are retrievable directly [e.g., S115 of fig. 2 in Kuroyama] from the memory of the HVAC control via the mobile device without [when the setting information of the thermostat 18 is provided to the device 62 as in Kuroyama, the combination would allow to retrieve the setting information to be made available to the local configuration database implemented by the mobile phone rather than having to retrieve from the cloud/server 66] retrieving the received user input settings from a remote server or the cloud (Klein, [0047], fig. 2, Mitel, [0019], Kuroyama, [0083]).

Regarding claim 16, the combination (of Klein, Mitel, & Kuroyama as in claim 13) further teaches the HVAC system of claim 13, wherein the mobile device is configured to:
display the received default settings from the remote server on the user interface of the mobile device (Klein, [0038], fig. 4, Meitl, [005, 0026]);
receive adjustments to the default settings via user input at the user interface and wirelessly transmit [“and cause the edited configuration profile to be uploaded to the lighting device”] the adjusted settings to the controller wireless interface of the HV Fig. 2 of Klein shows sending various default setting data from device 62 to the thermostat 18, Meitl, [0034]).

Regarding claim 17, the combination (of Klein, Mitel, & Kuroyama as in claim 13) further teaches the HVAC system of claim 16, wherein the mobile device is configured to save the adjusted settings along with at least one of a location, and address and a serial number of the HV AC control (Klein, [0034, 0038], Meitl, [0034]).

Regarding claim 18, the combination (of Klein, Mitel, & Kuroyama as in claim 13) further teaches HVAC system of claim 13, wherein the mobile device is configured to determine a suggested replacement HV AC control based on the identified HV AC control, and display the suggested replacement HV AC control on the user interface ([0038], Fig. 2 of Klein, Meitl, [0021, 0031]).

Regarding claim 19, the combination (of Klein, Mitel, & Kuroyama as in claim 13) further teaches the HVAC system of claim 13, wherein: the mobile device is configured to obtain the default settings for the one or more HVAC system configuration parameters from [“a user may be able to interact with the HVAC controller 18 via a user interface provided by one or more web pages served up by the web server 66”] the remote server based on the identified HVAC control and the mobile device is configured to wirelessly transmit [“HVAC controller 18 may be accessed and/or controlled from a remote location over the first network 54”] the settings [data used during “controlled from a remote location” to operate in “second operating mode may correspond to an unoccupied mode”] for the one or more HVAC system configuration parameters to the controller wireless interface of the HVAC control (Klein, [0024, 0026, 0387, 0043] & Meitl, [0005]).

Regarding claim 20, the combination (of Klein, Mitel, & Kuroyama as in claim 13) further teaches the HVAC system of claim 13, wherein the mobile device is configured to determine the identity of the HV AC control by the mobile device parsing the image of the label [fig. 2 of Meitl] of the HV AC control as captured by the camera or by the mobile device receiving the model number of the HV AC control entered into the user interface (Meitl, [0027, 0030]).

Regarding claims 21, Klein in view of Meitl and Kuroyama teaches/suggests invention of this claim for the similar reasons as in claims 13 & 15 discussed above.

Regarding claims 22, the combination (of Klein, Mitel, & Kuroyama as in claim 21) teaches/suggests the method of claim 21, further comprising:
identifying, by the mobile device, the HV AC control by parsing an image of a label of the HV AC control as captured by a camera or the mobile device, or by receiving a model number of the HV AC control entered into the user interface (Klein, [0043], Meitl, [0021, 0026]); and
obtaining default settings for the one or more HV AC system configuration parameters from a remote server based on the identified HV AC control (Klein, [0043] & Meitl, [0005] & Kuroyama, [0083]).
Regarding claim 23, the rejection discussed in claim 1 are incorporated. Therefore only in summary, Klein further teaches an HVAC control [“the HVAC controller 18”, figs. 1- 4] comprising: 
a) a control interface [“local user interface 108”, fig. 3 or other interfaces that allow to exchange data with EMC 42 and the components 6 via wired or wireless manner as shown in fig. 1] in communication with at least one HVAC component [“FIG. 1 includes one or more HVAC components 6,”] to control the at least one HVAC system according to one or more HVAC system configuration parameters ([0015, 0037]);
b) a controller wireless interface [“the communications block 60”, fig. 3] configured for wireless communication with a mobile wireless interface of a mobile device [“remote device 62” or the server 66] ([0027-0028, 0036], fig. 4); and
c) a memory [memory 72] (fig. 3);
wherein:
 the HVAC control is configured to wirelessly receive user input settings [various inputs related to setting change provided by the user via the device 62 or device 66 as shown in fig. 2] for the one or more HVAC system configuration parameters from the mobile device via the controller wireless interface of the HVAC control ([0027-0028, 0038]); and
the HVAC control is configured to store [“The memory 72 may be used to store any desired information”] the received user input settings for the one or more HVAC system configuration parameters in the memory of the HVAC control to control the at 
Klein does not teach:
whereby the received user input settings stored in the memory of the HVAC control are retrievable directly from the memory of the HVAC control via the mobile device and downloadable as default settings directly to a replacement HVAC control via the mobile device, which default settings are selectable, modifiable, and downloadable via the mobile device as claimed.
Meitl teaches a household appliance [device 101 analogous to thermostat of Klein] in communication with a mobile device 109 (figs. 1A- 1B), 
whereby the received user input settings stored in the memory of the household appliance are retrievable  via the mobile device [the mobile device 109 having a configuration database 135] and downloadable as default settings directly to a replacement household appliance via the mobile device, which default settings are selectable, modifiable, and downloadable [“mobile device then uploads the configuration profile from the old device to the new replacement device”] via the mobile device as fully discussed above in claim 1 ([007, 0019, 0028 -0033]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Meitl in the system of Klein because they both related to utilizing a mobile device to commissioning/replacing/controlling a household appliance, and use the technique of Meitl in the system of Klein to replace its HVAC control/thermostat 18 so that the user input setting including “user profile” (Para. 
Therefore, the combination of Klein and Mitel (not the Klein and Mitel individually) teaches each and every the limitation of the claim except:
whereby the received settings stored in the memory of the HV AC control are retrievable directly from the memory of the HVAC control via the mobile device as shown above with strikethrough emphasis with respect to Mitel’s reference.
Kuroyama teaches a mobile device 2 directly receiving [e.g., S115 of fig. 2] settings stored in the memory of a household appliance 1 and using the received settings to download [e.g., S370 of fig. 3] directly to the household appliance again as discussed above in claim 1 (Fig. 1, [0083, 0111]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Kuroyama and Klein in view of Mitel because they both related to allowing a mobile phone controlling pluralities of the household appliances, and modify the system of Klein in view of Mitel to allow its mobile device 62 to directly retrieve user input settings currently stored in the appliance/thermostat 52 as in Kuroyama. Doing so the configuration database 135 for the wireless devices 62 (in combination with device 109 of Mitel) can retrieve and store latest and default setting information from the old thermostat 18 which can be applied to ., directly receiving the setting information from the HVAC control/appliance that is being replaced and storing in the local configuration database of the mobile device) the setting information of the appliance/HVAC control can be made available for the locally maintained configuration database 135 of the mobile device. Therefore, the combination of Klein, Mitel, and Kuroyama teaches each and every limitation of the claim 23 and renders invention of this claim obvious to PHOSITA. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see ¶0017
        
        2 ¶ [0027], “a user may be able to change the operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, configure or setup the HVAC controller, accept software updates and/or the like.” and [0038], “update their user profile, view energy usage data, and/or the like “(emphasis added by the examiner).
        
        3 [0028], “remote wireless device 62 such as, for example, a smart phone, a tablet computer, a laptop or personal computer, a wireless network-enabled key fob, an e-reader, and/or the like.”
        4 [0027], “through the user interface provided by the app, a user may be able to change the operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, configure or setup the HVAC
        controller, accept software updates and/or the like.”  and “communication may occur between
        the user's remote device 62 and the HVAC controller 18 without being relayed through a server “(emphasis added by the examiner). Thus, user can input various settings to the controller 18 via its interface generated with the application program code (i.e. app) and the settings do not necessarily needs to relayed through the server 66.
        
        5 “the HVAC controller 18 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like from the web server 66 over the network 58” (emphasis added by the examiner). Thus, the HVAC can store at least for some time after such downloading is performed.
        6 “However, in some implementations, the lighting configuration database is stored locally on the mobile device 109.”
        7  The mobile terminal 2 of Kuroyama is interpreted as analogous to device 62 of Klein shown in fig. 1/Meitl’s phone 109 having the configuration database 135 “stored locally”, See, Meitl, ¶0019
        
        8 analogous to Klein’s HVAC control/lighting device of the Mitel
        9 “Other information such as a network address, group number, and a location tag identifying a physical location of the lighting device”.
        
        10 “are usable for future warranty tracking and analysis” is interpreted as limitation having no patentable weight because it up to the user not the claimed “HVAC system” how the information is used. 
        11 “settings and/or services including software updates from the external web service”